DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 7, 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al. (US 2008/0138495 A1) in view of Malecki (US 4,104,410) and Avocado NPL. Engineering Toolbox NPL is relied on as evidence.
Regarding claim 2, Barraclough et al. teaches a method of making a fruit pulp composition (paragraph 1) comprising removing the pit and peel of an avocado to leave oC (paragraph 43). The heating can be done by steam injection (paragraph 30).
Barraclough et al. does not teach exposing the flesh of the avocado to a turbulent atmosphere for a predetermined time wherein the atmosphere is greater than atmospheric pressure, and wherein the atmosphere is configured to heat the surface temperature of the avocado flesh to the disclosed temperature of 85oC.
Malecki teaches a process for treating peas or other green vegetables such that they may be canned in a manner to retain their green color (abstract), the green vegetable including avocado (column 1 lines 10-13), where the food is heated to a temperature between 250-275oF for 1-10 minutes to retain said green color (column 4 lines 5-21), the temperature and pressure of the heating process kills spores of the pathogen Clostridium botulinum (column 6 lines 36-43), the heating is performed with direct saturated steam and the pressure corresponding to the desired temperature of sterilization (column 6 lines 62-64), and the heating medium (steam) is in motion, i.e. naturally comprises a turbulent component (column 6 lines 56-61) to further improve green color retention and storage stability (column 6 lines 21-26). The reference is analogous since it is directed to heat preservation of a plant food product using a similar method, i.e. steam, to heat the food.
Engineering Toolbox NPL is relied on as evidence to teach that saturated steam at temperatures above 212oF (100oC) naturally exhibit pressures above atmospheric (page 1). For example, steam at a temperature of 248oF has a pressure of 14 psig, i.e. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Barraclough et al. to expose avocado to a turbulent steam atmosphere for a predetermined time, the atmosphere configured to heat the avocado flesh surface temperature to the claimed temperature since Barraclough et al. already teaches using steam injection (paragraph 30) but does not specify further details of the process (see whole document), and thus since one of ordinary skill in the art would therefore turn to the relevant prior art for guidance on such processes, in order to similarly ensure the destruction of pathogens for food safety, to ensure the steam contacts the all surfaces of the avocado uniformly, and to facilitate retention of green color and storage stability as taught by Malecki.
Regarding the limitation “the atmosphere is configured to heat…between about 75oC to about 120oC”, since Barraclough et al. already teaches wanting to heat the avocado flesh to 85oC (the skin would naturally reach said temperature prior to the inner flesh), and the temperature of the steam taught by Malecki is higher than 85oC, i.e. capable of heating a material to that temperature, the combination of the prior art above is construed to read on the stated limitation.
Barraclough et al. teaches removing the pit/seed of the avocado, but does not teach removing the “pip”, construed to be the endocarp as recited in applicant’s specification (paragraph 4).
Avocado NPL teaches the endocarp is a thin layer between the seed and mesocarp which may adhere to the outer seed coat when the seed is removed (page 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Barraclough et al. to remove the “pip” of the avocado since applicant’s disclosure does not appear to indicate criticality or unexpected results attributed to removing the pip, and therefore as a matter of manufacturing preference of which portions of the avocado to remove during processing, and since Barraclough et al. already teaches removing the pit/seed, where the pip can be removed with the seed as taught by Avocado NPL.
Regarding claim 4, Barraclough et al. teaches cooling the avocado flesh after heating (paragraph 43).
Regarding claim 7, Barraclough et al. teaches the composition is made by forming a thickening composition and combining with the fruit pulp (paragraph 34), adding additional ingredients (paragraphs 36-37), and milling the food (paragraph 38).
Regarding claim 10, the combination applied to claim 2 teaches steam at a temperature of 250oC or more (Malecki et al. column 4 lines 5-21), and Engineering Toolbox NPL teaches steam at 250oC has a pressure of about 15 psig, 1.02 atm (page 1).
Malecki further teaches that during the heating step, conversion of chlorophyll into pheophytin proceeds at a temperature as low as 212oF (column 6 lines 10-11), and temperature of the heating medium can be optimized based on enzyme inactivation, degree of pathogen destruction, and desired color and storage stability of the product (column 6 lines 27-51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Barraclough et al. to use steam having the claimed temperature range since steam above 100oC is known to have pressures above 1 atm as taught by Engineering Toolbox NPL, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as enzyme inactivation degree of pathogen destruction, and desired color and storage stability of the product as taught by Malecki.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 26, the combination applied to claim 2 teaches agitation of the avocado and steam (Malecki column 6 lines 21-24 and 52-61). One of ordinary skill in the art would have reasonably expected such agitation would have exposed all sides of the flesh to the steam. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Barraclough et al. such that the avocado is exposed on all sides in order to ensure uniform application of steam (and therefore heat) to the entirety of the exposed avocado, thereby ensuring uniform color retention and storage stability as taught by Malecki.

Claims 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al. (US 2008/0138495 A1) in view of Malecki (US 4,104,410) and Avocado NPL as applied to claims 2, 4, 7, 10 and 26 above, and further in view of Takahashi (US 6,358,555 B1). 
Regarding claim 3, Barraclough et al. does not teach drying at least some moisture from the surface of the avocado flesh.
Takahashi teaches a process for producing frozen avocados (abstract) comprising cutting avocados and removing the seeds (column 3 lines 32-35), boiling the avocado pieces (column 3 lines 47-48), cooling the avocado pieces and removing the skin (column 3 lines 56-61), and drying the avocado such that the water contained near the surface of the avocado pieces are dehydrated (column 3 line 65 to column 4 line 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Barraclough et al. to dry the moisture from the surface of the avocado flesh since the reference also teaches heating and cooling the avocado as stated for claims 1-2 and 4 above, where the prior art acknowledges drying moisture from the avocado surface after said processes, to control the amount of water incorporated into the final product with the cooled avocados, thereby ensuring a desired water content, texture/mouthfeel, and flavor profile are achieved for the final product (e.g. too much water unaccounted for on the avocado surface can produce a guacamole which is “watery”), and to allow the product to be frozen and thawed without significant degradation as taught by Takahashi (column 4 lines 16-22).
Regarding claim 5, Barraclough et al. teaches cooling (paragraph 43), but does not teach the drying and cooling occurring concurrently.
However, Takahashi teaches drying the avocados as stated for claim 3 above. The same combination is applied to claim 5 and would have been obvious for the same reasons stated for claim 3. 
Takahashi further teaches passive drying (open space at normal temperature) of the avocado (column 3 line 63-66).
Since Barraclough et al. does not require any particular type of cooling method (see whole document), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Barraclough et al. to simultaneously cool and dry the avocado since exposing the steamed avocado to room temperature would have naturally cooled the avocado while surface moisture is dried as taught by Takahashi, and to minimize processing time by combining separate processes into a single step. 
Regarding claim 8, Barraclough et al. does not teach freezing the avocado flesh after the exposing step.
Takahashi further teaches the processed avocados can be frozen prior to distribution (column 4 lines 3-7 and 12-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Barraclough et al. to freeze the avocado flesh as a matter of manufacturing choice and to combine prior art elements according to known methods (freezing food) to yield predictable results (preservation) see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), since freezing after heat treating is commonly understood to facilitate preservation as taught by Takahashi (column 1 lines 21-23; column 2 lines 4-8), and to facilitate transport and storage, e.g. as manageable solid blocks/portions which can be stacked as opposed to viscous mass which will yield to outside forces.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al. (US 2008/0138495 A1) in view of Malecki (US 4,104,410) and Avocado NPL as applied to claims 2, 4, 7, 10 and 26 above, and further in view of France et al. (US 8,613,249 B2).
Regarding claim 16, Barraclough et al. does not teach a flavoring agent is added to the water used to generate steam.
France et al. teaches a process of cooking foods (abstract), where the food can include avocado (column 9 line 53), where seasoning such as salt may be immersed in a liquid during cooking to provide specific flavors and aromas to food items cooked by the liquid’s steam (column 12 lines 50-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Barraclough et al. to include a flavoring agent in the water used to generate steam since Barraclaugh et al. already suggests that the flavoring can be added “at any time during the process” (paragraph 36), since the prior art has acknowledged that flavorings can be disseminated into foods by adding said flavorings into steam that cooks the food, thereby allowing for another layer of flavor incorporation without needing to add the flavorings into the food product itself, to allow for tailoring of flavor profiles for seasonal or “limited edition” type foods, and since applicant’s disclosure does not indicate criticality or unexpected results attributed to adding a flavor agent to the water, and therefore as a matter of manufacturing choice and to combine prior art elements according to known methods (placing flavorings in water for heating steam) to yield predictable results (imparting flavor onto the food).
Regarding claim 17, the combination applied to claim 16 teaches placing the flavorings into the water used for steaming the food. 
Barraclough et al. also teaches salts and flavoring agents (paragraph 35). Therefore using the claimed flavoring would have been obvious to one of ordinary skill in the art at the time of the invention for the same reasons stated for claim 16.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 17 under 35 USC 112(b) is persuasive. The rejection is withdrawn.
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that one skilled in the art would understand that the steam injection step of Baraclough refers mixing flow of steam directly with a process fluid to be heated, and the claimed invention is distinct form that of Baraclough since claim 2 specifies macerated avocado is exposed to a turbulent atmosphere comprising steam.
This is not persuasive since Barraclough does not indicate at any point that the avocado must be in a pumpable form (see whole document). To the contrary, the reference does not require the food to be in any particular form, especially since the pulp can be heated by a wide variety of methods (paragraph 30). Likewise, the reference does not require or otherwise indicate that the steam must be directly injected into the pulp such that an atmosphere is not developed.
Furthermore, one of ordinary skill in the art would have readily understood that injection of steam into a closed area would have naturally formed pockets of said steam within said area, at least temporarily. Any piece of prior art teaching steam injection reads on the claim as currently drafted as the only feature positively recited by the claim is that the “atmosphere” is turbulent. As stated in the rejection of claim 2 above, movement of any fluid would have naturally cause at least a small amount of turbulence within said fluid.
Applicant argues on page 7 that Barraclough teaches an acidulant, which is not required by the claimed invention.
This is not persuasive since there is no positive recitation in the claims that prevents addition of an acidulant. Furthermore, the acidulant can be added as a “flavor agent” as recited in claims 16 and 17.
Applicant argues on pages 7-8 that the temperature taught by Malecki is significantly higher than the temperature range recited by the claims.
This is not persuasive since Barraclough already teaches wanting to heat the avocado to a temperature of 85oC (paragraph 43). This temperature is maintained in the combination with Malecki. The portion of Malecki incorporated into the combination is that the heating can be performed by injecting steam into the food, where the steam is in motion and therefore would naturally comprise a turbulent component.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                            Primary Examiner, Art Unit 1792